DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxon [US 3054555] in view of Tix [US 4821472].
As to claim 1. Saxon discloses A secured locker system for installation in a wall having an opening comprising: 
an inner frame, [col. 1, lines 67-71] the wall of a building with a rectangular opening for accommodating the delivery box, comprising a sidewall wherein the sidewall comprises a first face, a second face, [fig. 1, col. 1, line 71 – col. 2, line 3] the delivery box is a rectangular box, wherein a rectangular box has four faces other than the front and back, and the wall opening frame fits around the rectangular box, [fig. 1, 2], and an inner opening, [col. 1, lines 67-71] the wall of a building with a rectangular opening; 
an intermediary frame, [fig. 1, col. 2, lines 3-7] channel members around the edge of the frame, comprising a sidewall wherein the sidewall comprises a first face, a second face, [fig. 1] the channel members with a flange abutting the wall on both the inner and outer side of the building comprises faces towards the delivery box, and an inner opening smaller than the inner opening of the inner frame, [fig. 1] the channel members with a flange comprise an opening that is smaller than the opening of the wall as the channel member’s face fits within the opening of the wall; and 
a locker, [fig. 1, col. 1, line 72] box 11, comprising a sidewall, a first wall, a second wall, [col. 2, lines 1-3], and a cavity wherein the first wall comprises at least one door permitting access to the cavity, [fig. 1, col. 2, lines 8-10] outer door 14 to allow access to the box, secured by a lock having a secured position and an unsecured position, [col. 2, lines 23-26] lock with latch wherein a lock with a latch can be closed and opened, and the second wall comprises an opening permitting access to the cavity, [fig. 4, col. 2, lines 26-27] inner door 15, and further wherein the second face of the intermediary frame is secured to the second wall, [col. 2, lines 6-7] the channel members welded to the walls 12, 13, such that the opening of the second wall is aligned with the inner opening of the inner frame and the inner opening of the intermediary frame, [fig. 1].
Saxon fails to disclose further wherein at least a portion of the first face of the intermediary frame is secured to at least a portion of the second face of the inner frame.
Tix teaches a hinged nailing fin for window installation wherein the window is installed in an opening on a wall of a building wherein the fins, which are equivalent to the claimed intermediary frame, are attached to the periphery edge of the window, which are equivalent to the claimed locker, and the fins rest against the supporting surrounding structure of the opening in the wall, which is equivalent to the claimed inner frame, wherein the fins are nailed to the structure to securely hold the window assembly in place, [col. 2, lines 29-37].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saxon with that of Tix so that the flanges of the delivery box of Saxon can be used to securely attach the box to the fame around the opening on the wall.

As to claim 2. Saxon discloses The secured locker system of claim 1 wherein the inner frame is secured to the wall wherein the opening in the wall, the inner opening of the inner frame, the inner opening of the intermediary frame, and the inner opening in the second wall of the locker are at least partially aligned forming a conduit, [col. 1, lines 67-71] the wall of a building with a rectangular opening formed for accommodating the delivery box.

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688